UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7405


TIMOTHY R. MUELLER,

                Plaintiff – Appellant,

          v.

JOHN M. JABE, Deputy Director of Operations,

                Defendant – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:10-cv-00239-jlk-mfu)


Submitted:   December 16, 2010            Decided:   December 29, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy R. Mueller, Appellant Pro Se.      John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Timothy          R.    Mueller      seeks       to       appeal     the       district

court’s order denying his motions to appoint counsel, for class

certification, and to amend his complaint.                                  No final judgment

has been entered in the underlying case, which remains pending

in the district court.

             This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral        orders,      28    U.S.C.      § 1292      (2006);         Fed.     R.   Civ.    P.

54(b); Cohen        v.    Beneficial           Indus.      Loan    Corp.,       337 U.S. 541,

545-46 (1949).           To the extent that Mueller seeks to appeal the

district     court’s          denial      of    his       motions      for     appointment         of

counsel and to amend his complaint, we lack jurisdiction over

the    appeal      in    the       absence     of     a    final       judgment.           Further,

although an interlocutory appeal of the denial of a motion for

class certification may proceed with leave of this court, Fed.

R.    Civ.   P.    23(f);      see     Fed.     R.    App.       P.    5,    Mueller       has     not

properly petitioned this court for such leave.

             Accordingly,            we     dismiss        the        appeal     for       lack    of

jurisdiction.            We    deny       Mueller’s        motion       to     this    court      for

appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                                 2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3